Case 5:20-cv-00759-TJH-RAO Document10 Filed 04/15/20 Pagelof2 Page ID #:147

8 United States District Court
9 Central District of California
10 Western Division

11

 

 

12 || MEBRAHTOM HABTE ZEWELDI, EDCV 20-00759 TJH
13 Petitioner, a
Cemporary Restraining
14 Vv.
Orver
15 | WILLIAM BARR, et al.,
16 Respond any
espondents.
7 P Order to Show Cause [4]
18
19 The Court has considered the application for a temporary restraining order

20 || seeking immediate release, filed in connection with a petition for a writ of habeas
21 || corpus, pursuant to 28 U.S.C. § 2241, challenging the conditions of confinement, by
22 || Petitioner Mebrahtom Habte Zeweldi, together with the moving and opposing papers.
23 Petitioner is, currently, detained at the Adelanto Detention Center [“ Adelanto” ],
24 || in San Bernardino County, which is within the Central District of California. Petitioner
25 || asserts that, in light of the COVID-19 pandemic, the conditions of his confinement are,
26 || now, unconstitutional. Petitioner is a civil detainee. Petitioner is, currently, scheduled
27 || to appear before an immigration judge for a bond hearing on April 17, 2020.

28 The Court incorporates by reference into this order the factual and legal grounds

 

Temporary Restraining Order - Page 1 of 2

 
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:20-cv-00759-TJH-RAO Document10 Filed 04/15/20 Page 2of2 Page ID #:148

supporting emergency injunctive relief, namely, immediate release, set forth in the
Court’s orders issued in Castillo v. Barr, CV 20-00605-TJH (AFMx)(C.D. Cal. Mar.
27, 2020), ECF No. 32; and Hernandez v. Wolf, CV 20-60017-TJH (KSx)(C.D. Cal.
Apr. 1, 2020), ECF No. 17.

Based on the incorporated factual and legal grounds, and the facts and arguments

presented, here,

Ut is Orvered that the application for a temporary restraining order be, and
hereby is, Granted.

Ut is further Ordsered that Respondents shall, by 5:00 p.m. on April 17, 2020,
release Petitioner Mebrahtom Habte Zeweldi, pending further order of this Court, if
he has not been otherwise released by that time as a result of his bond hearing
scheduled for April 17, 2020.

Ut is further Ordered that Petitioner shall not violate any federal, state or
local laws after being released from custody pursuant to this order.

Ut is further Ordsered that Respondents shall show cause, if they have any,
as to why the Court should not issue a preliminary injunction in this case.
Respondents’ response, if any, to this order to show cause shall be filed by Noon on
April 22, 2020. Petitioner’s reply, if any, to Respondents’ response shall be filed by
Noon on April 27, 2020. The matter will then stand submitted.

Date: April 15, 2020

VUE A
Vi, Téory FZ. Hatter.

Senior Gnited States District Jusge

Temporary Restraining Order - Page 2 of 2

 
